
	
		II
		112th CONGRESS
		1st Session
		S. 1156
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2011
			Mr. Casey (for himself,
			 Mr. Begich, Mr.
			 Franken, and Ms. Mikulski)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To assist States in making voluntary high quality
		  universal prekindergarten programs available to 3- to 5-year olds for at least
		  1 year preceding kindergarten. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prepare All Kids Act of
			 2011.
		2.High quality
			 prekindergarten programsTitle
			 I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et
			 seq.) is amended—
			(1)by redesignating part I as part J;
			 and
			(2)by inserting
			 after part H the following:
				
					IHigh quality
				prekindergarten programs
						1841.FindingsCongress makes the following
				findings:
							(1)Investments in
				children and early childhood development education should be a national
				priority.
							(2)State-funded
				preschool is the most rapidly expanding segment of the United States
				educational system, but in many States a lack of stable funding poses an
				enormous threat to the provision or continuation of high quality
				preschool.
							(3)Researchers,
				educators, and economists have long noted an achievement gap for low-income and
				minority students as compared to their more advantaged peers that is often
				already evident when children enter school for the first time.
							(4)One study showed
				that before entering kindergarten, the average cognitive scores of
				preschool-age children in the highest socioeconomic group are 60 percent above
				the average scores of children in the lowest socioeconomic group.
							(5)For low-income
				preschoolers, research shows that high quality early education and development
				is vital to closing the achievement gap between them and their more advantaged
				peers.
							(6)Numerous studies
				have shown that high quality preschool programs—
								(A)improve a number
				of specific life outcomes for children; and
								(B)are cost
				effective.
								(7)The provision of
				high-quality prekindergarten is a cost-effective investment for children and
				for the Nation. Research shows that for every $1 invested in high quality early
				childhood programs, taxpayers save up to $7 in crime, welfare, remedial and
				special education, and other costs.
							(8)High-quality
				early education increases academic success for schoolchildren who received that
				education by—
								(A)improving skills
				in areas such as following directions and problem solving;
								(B)improving
				children’s performance on standardized tests;
								(C)reducing grade
				repetition;
								(D)reducing the
				number of children placed in special education; and
								(E)increasing
				secondary school graduation rates.
								(9)High-quality
				early education promotes responsible behavior by teens and adults who received
				that education by—
								(A)reducing crime,
				delinquency, and unhealthy behaviors such as smoking and drug use;
								(B)lowering rates of
				teen pregnancy;
								(C)leading to
				greater employment and higher wages for adults; and
								(D)contributing to
				more stable families.
								(10)High-quality
				prekindergarten programs prepare children to—
								(A)succeed in
				school;
								(B)achieve higher
				levels of education; and
								(C)become citizens
				who—
									(i)earn more in
				adulthood;
									(ii)compete in the
				global economy; and
									(iii)contribute to
				our national prosperity.
									1842.DefinitionsIn this part:
							(1)Full-dayThe
				term full-day, used with respect to a program, means a program
				with a minimum of a 6-hour schedule per day.
							(2)Poverty
				lineThe term poverty line has the meaning given the
				term in section 673(2) of the Community Services Block Grant Act (42 U.S.C.
				9902(2)) and includes any revision required by that section.
							(3)PrekindergartenThe
				term prekindergarten means a program that—
								(A)serves children
				who are ages 3 through 5;
								(B)supports
				children’s cognitive, social, emotional, and physical development and
				approaches to learning; and
								(C)helps prepare
				children for a successful transition to kindergarten.
								(4)Prekindergarten
				teacherThe term prekindergarten teacher means an
				individual who—
								(A)has a bachelor of
				arts degree with a specialization in early childhood education or early
				childhood development; or
								(B)during the 6-year
				period following the first date on which the individual is employed as such a
				teacher under this part, is working toward that degree.
								(5)Qualified
				prekindergarten providerThe term qualified prekindergarten
				provider includes a provider of a prekindergarten program, a Head Start
				agency, a provider of a child care program, a school, and a for-profit or
				nonprofit organization that—
								(A)is in existence
				on the date of the qualification determination; and
								(B)has met
				applicable requirements under State or local law that are designed to protect
				the health and safety of children and that are applicable to child care
				providers.
								1843.Program
				authorization
							(a)Prekindergarten
				incentive fundThe Secretary of Education, in collaboration and
				consultation with the Secretary of Health and Human Services, shall create a
				Prekindergarten Incentive Fund, to be administered by the Secretary of
				Education.
							(b)GrantsIn
				administering the Fund, the Secretary shall award grants to eligible States
				based on a formula established by the Secretary in accordance with subsection
				(c), to pay for the Federal share of the cost of awarding subgrants to
				qualified prekindergarten providers to establish, expand, or enhance voluntary
				high-quality full-day prekindergarten programs.
							(c)Minimum
				allotmentNo State shall receive a grant allotment under
				subsection (b) for a fiscal year that is less than one-half of 1 percent of the
				total amount made available to carry out this part for such fiscal year.
							1844.State
				applications and requirements
							(a)Designated
				state agencyTo be eligible to receive a grant under this part, a
				State shall designate a State agency to administer the State program of
				assistance for prekindergarten programs funded through the grant, including
				receiving and administering funds and monitoring the programs.
							(b)State
				applicationIn order for a State to be eligible to receive a
				grant under this part, the designated State agency shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may reasonably require, including—
								(1)an assurance that
				the State will award subgrants for prekindergarten programs in amounts that are
				sufficient to provide a high-quality prekindergarten experience;
								(2)an assurance that
				not less than 25 percent of the qualified prekindergarten providers receiving
				such subgrants will be providers of community-based programs;
								(3)a description of
				the number of children in the State who are eligible for the prekindergarten
				programs and the needs that will be served through the prekindergarten
				programs;
								(4)a description of
				how the State will ensure that the subgrants are awarded to a wide range of
				types of qualified prekindergarten providers;
								(5)a description of
				how the designated State agency will collaborate and coordinate activities with
				the State Advisory Council on Early Childhood Education and Care, State-funded
				providers of prekindergarten programs, providers of federally funded programs
				such as Head Start agencies, local educational agencies, and child care
				providers;
								(6)a description of
				how the State will ensure, through a monitoring process, that qualified
				prekindergarten providers receiving the subgrants provide programs that meet
				the standards of high quality early education, and use funds
				appropriately;
								(7)a description of
				how the State will meet the needs of the most disadvantaged students, including
				families at or below 200 percent of the poverty line;
								(8)a description of
				how the State will meet the needs of working parents; and
								(9)a description of
				how the State will assist in providing professional development assistance to
				prekindergarten teachers and teacher aides.
								(c)Federal
				shareThe Federal share of the cost described in section 1843(b)
				shall be 50 percent. The State shall provide the non-Federal share of the cost
				in cash.
							(d)Supplementary
				Federal fundingFunds made available under this part may be used
				only to supplement and not supplant other Federal, State, local, or private
				funds that would, in the absence of the funds made available under this part,
				be made available for early childhood programs.
							(e)Maintenance of
				effortA State that receives a grant under this part for a fiscal
				year shall maintain the expenditures of the State for early childhood programs
				at a level not less than the level of such expenditures of the State for the
				preceding fiscal year.
							1845.State set
				asides and expenditures
							(a)Infant and
				toddler set asideNotwithstanding sections 1842 and 1843, a
				State shall set aside not less than 15 percent of the funds made available
				through a grant awarded under this part for the purpose of funding high quality
				early childhood development programs for children who are ages 0 through 3.
				Funds made available under this subsection may also be used for professional
				development for teachers and teacher aides in classrooms for children who are
				ages 0 through 3.
							(b)Extended day
				and extended year set asideNotwithstanding section 1843, a State
				shall set aside not less than 10 percent of the funds made available through a
				grant awarded under this part for the purpose of extending the hours of early
				childhood programs to create extended day and extended year programs.
							(c)Administrative
				expensesNot more than 5 percent of the funds made available
				through a grant awarded under this part may be used for administrative
				expenses, including monitoring.
							1846.Local
				applicationsTo be eligible to
				receive a subgrant under this part, a qualified prekindergarten provider shall
				submit an application to the designated State agency at such time, in such
				manner, and containing such information as the agency may reasonably require,
				including—
							(1)a description of
				how the qualified prekindergarten provider will meet the diverse needs of
				children in the community to be served, including children with disabilities,
				whose native language is not English, or with other special needs, children in
				the State foster care system, and homeless children;
							(2)a description of
				how the qualified prekindergarten provider will serve eligible children who are
				not served through similar services or programs;
							(3)a description of
				a plan for actively involving parents and families in the prekindergarten
				program and the success of their children in the program;
							(4)a description of
				how children in the prekindergarten program, and their parents and families,
				will receive referrals to, or assistance with, accessing supportive services
				provided within the community;
							(5)a description of
				how the qualified prekindergarten provider collaborates with the State Advisory
				Council on Early Childhood Education and Care and providers of other programs
				serving children and families, including Head Start agencies, providers of
				child care programs, and local educational agencies, to meet the needs of
				children, families, and working families, as appropriate; and
							(6)a description of
				how the qualified prekindergarten provider will collaborate with local
				educational agencies to ensure a smooth transition for participating students
				from the prekindergarten program to kindergarten and early elementary
				education.
							1847.Local
				prekindergarten program requirements
							(a)Mandatory uses
				of fundsA qualified prekindergarten provider that receives a
				subgrant under this part shall use funds received through the grant to
				establish, expand, or enhance prekindergarten programs for children who are
				ages 3 through 5, including—
								(1)providing a
				prekindergarten program that supports children’s cognitive, social, emotional,
				and physical development and approaches to learning, and helps prepare children
				for a successful transition to kindergarten; and
								(2)purchasing
				educational equipment, including educational materials, necessary to provide a
				high-quality prekindergarten program.
								(b)Permissible use
				of fundsA qualified prekindergarten provider that receives a
				subgrant under this part may use funds received through the grant to—
								(1)extend part-day
				prekindergarten programs to full-day prekindergarten programs and year-round
				programs;
								(2)pay for
				transporting students to and from a prekindergarten program; and
								(3)provide
				professional development assistance to prekindergarten teachers and teacher
				aides.
								(c)Program
				requirementsA qualified prekindergarten provider that receives a
				subgrant under this part shall carry out a high quality prekindergarten program
				by—
								(1)maintaining a
				maximum class size of 20 children, with at least 1 prekindergarten teacher per
				classroom;
								(2)ensuring that the
				ratio of children to prekindergarten teachers and teacher aides shall not
				exceed 10 to 1;
								(3)utilizing a
				prekindergarten curriculum that is research- and evidence-based,
				developmentally appropriate, and designed to support children’s cognitive,
				social, emotional, and physical development, and approaches to learning;
				and
								(4)ensuring that
				prekindergarten teachers meet the requirements of this part.
								1848.Reporting
							(a)Qualified
				prekindergarten provider reportsEach qualified prekindergarten
				provider that receives a subgrant from a State under this part shall submit an
				annual report, to the designated State agency, that reviews the effectiveness
				of the prekindergarten program provided. Such annual report shall
				include—
								(1)data specifying
				the number and ages of enrolled children, and the family income, race, gender,
				disability, and native language of such children;
								(2)a description
				of—
									(A)the curriculum
				used by the program;
									(B)how the
				curriculum supports children’s cognitive, social, emotional, and physical
				development and approaches to learning; and
									(C)how the
				curriculum is appropriate for children of the culture, language, and ages of
				the children served; and
									(3)a statement of
				all sources of funding received by the program, including Federal, State,
				local, and private funds.
								(b)State
				reportsEach State that receives a grant under this part shall
				submit an annual report to the Secretary detailing the effectiveness of all
				prekindergarten programs funded under this part in the State.
							(c)Report to
				congressThe Secretary shall submit an annual report to Congress
				that describes the State programs of assistance for prekindergarten programs
				funded under this part.
							1849.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal years 2012 through
				2016.
						.
			3.Conforming
			 amendments
			(a)Table of
			 contentsThe table of contents in section 1(b) of the Elementary
			 and Secondary Education Act of 1965 is amended—
				(1)by striking the
			 item relating to the part heading for part I of title I and inserting the
			 following:
					
						Part J—General
				provisions; 
					
					and(2)by inserting
			 after the items relating to part I of title I and inserting the
			 following:
					
						
							Part I—High quality full-day prekindergarten programs
							Sec. 1841. Findings. 
							Sec. 1842. Definitions.
							Sec. 1843. Program authorization.
							Sec. 1844. State applications and requirements.
							Sec. 1845. State set asides and expenditures.
							Sec. 1846. Local applications.
							Sec. 1847. Local prekindergarten program
				requirements.
							Sec. 1848. Reporting.
							Sec. 1849. Authorization of
				appropriations.
						
						.
				(b)Conforming
			 provisionsSections 1304(c)(2) and 1415(a)(2)(C) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6394(c)(2),
			 6435(a)(2)(C)) are each amended by striking part I and inserting
			 part J.
			
